Title: To James Madison from James Simpson, 16 July 1808
From: Simpson, James
To: Madison, James



No. 141.
Sir
Tangier 16th. July 1808

Original of No. 140 dated 3d. last Month, I expected would have reached you before this time, the Ship conveys it being then on the point of departure for Newbury Port, direct.
The Master finding the Port of Cadiz had been opened for the admission of trading Vessels, went there and was allowed to enter.  Lord Collingwood however resumed his former Station soon after, and has prevented any Vessel sailing, ’till he shall receive the Ratification by his Government of the Truce agreed on between the Council at Seville and Admiral Purvis.  I trouble you with this relation to account for the delay the Dispatches I had the honour of transmiting by the Rising Sun, have so unexpectedly met.
This Country has resumed its former quiet, since the alarm of Invasion subsided.  Some new Batteries have been erected in this Bay and those along the Coast as far as Mogadore, put in a better state of defence than before.  The French mission to Mulley Soliman has not yet left Tangier.  The Emperour for some weeks has been visiting his Dominions to the Eastward on the Mediterranean, but is soon expected to be at Fez, when probably those Gentlemen may be presented to His Majesty.
On the 15th. Instant a Brig passed the Streats from Baltimore in Ballast.  The Master reported to the Captain of an English Frigate he was bound for Malta, and had sailed by Special Licence from the President.  This induces me to mention the circumstance, as the Vessel may be on Public Service.
Another year having nearly elapsed since my last Bill on Account of Salary, I purpose on Monday next to take the liberty of drawing for Two thousand dollars to order of Mr. Gavino; of which Letters of advice will as usual be written.
Knowing how much you have been occupied of late years, I have not ventured to intrude upon you, by repeating on this subject, still confiding in the Justice of Government and that when your leisure will permit, you will take those measures may be necessary in my behalf, or have the goodness to point out to me that which is incumbent on me to do, for obtaining that Compensation, I trust my endeavours to be useful, have merited from the Nation.  I will only now add, any thing short of that, must be productive of the consequences the circumstances of the case have compelled me to represent to you before.  I am with great respect Sir Your Most Obedient and Most Humble Servant

James Simpson

